Skoglund, J.,
¶ 30. dissenting in part. I agree with the Court that the record supports the family court’s decision to terminate father’s rights in A.G. because he did not play a constructive role in A.G.’s life. The family court committed two clear errors in its order relating to mother that require me to dissent from this Court’s affirmance of the long-term foster care decision. The family court first erred in concluding that a substantial and material change of circumstances had occurred three months after it found no such change and denied the State’s petition to terminate mother’s rights — for a second time. The second error was ordering A.G. to remain in foster care on a long-term basis without considering the permanency options 33 V.S.A. § 5531(d) provides, such as legal guardianship, and in the absence of a compelling reason to leave her in the foster care system. Accordingly, I respectfully dissent.
¶ 31. This case began to prevent the risk of harm posed to A.G. by mother’s binge drinking. The State has never alleged that mother physically harmed A.G., subjected her to verbal abuse, or neglected her over a long period of time. In August 2001, the family court found that mother never caused A.G. “anything greater than indirect risk of harm.” Consequently, A.G. was a relatively well-adjusted child when she was removed from mother’s home. The record shows that throughout the family court proceedings A.G. has continued to share a close bond with her mother, notwithstanding SRS’s flawed approach to reunite this family.
¶ 32. From the beginning óf this case, SRS and mother struggled over the issue of releases so that SRS could verify mother’s progress in counseling. The court found that, on her own, mother obtained assistance for her problems because she felt that she could make better progress in a confidential setting. She stopped drinking in February 2000, received counseling for alcohol abuse, and participated in Alcoholics Anonymous. The court found that mother had “done a reasonable job so far of working a program for recovery that she put together herself.” It further observed that mother’s decisions prior to the first termination hearings “had successful outcomes in that they enabled her to get a grasp of herself, her problems, her goals, and make preliminary progress on all fronts: sobriety, mental health, and independence from an abusive partner.”
¶ 33. Mother’s improvement by late 2001 was enough to allow A.G. to spend overnight visits with mother, up to fourteen overnights per *20month. At that time, the SRS caseworker projected that A.G. would return to mother’s care in April 2002 because the only outstanding issue that needed to be addressed was appropriate housing for mother and A.G. SRS communicated that plan to the family court in a November 2001 permanency hearing. The caseworker told the court that although she wanted a forensic evaluation to support mother and A.G. after reunification, she did not need the report before AG. returned to live with mother.4 For reasons that the record does not make clear, SRS changed its position on the evaluation and filed a motion to compel mother to submit to it. In December 2001, the court, by a different judge, granted the motion and ordered mother to participate in the evaluation as a condition for reunification. Although mother stonewalled the evaluator, eventually she participated in the process, but refused to make her mental health records available.
¶ 34. Reunification did not take place in April 2002 because it was derailed by a variety of factors beginning with father’s assault on mother in February 2002. Justifiably fearing a repeat of father’s assaultive behavior,5 mother fled the area for the safety of a woman’s shelter, and SRS eventually moved A.G. to an undisclosed location. Mother had visitation rights pursuant to a family court order, but SRS permitted only a single visit during the roughly five months A.G. was secreted in her undisclosed location with a different foster family. When mother tried to enforce her right to see A.G., the family court *21refused to hear the motion. Rather, the court ordered mother to pursue an internal SRS appeals process that took until March 2003 to complete. Between February 2002 and March 2003, therefore, the family court deferred its judgment on visitation to that of SRS, notwithstanding the existing order on visitation -and SRS’s prior violation of the court’s visitation protective order.
¶35. In October 2002, SRS filed its second motion to terminate mother’s rights in A.G. As the majority opinion explains, SRS sought termination due to the “apparent standstill in the case.” The State did not base its petition on evidence that mother’s condition or progress toward reunification had deteriorated. Lacking such evidence, the State asked the family court to order mother to release information on treatment she had received at Brattleboro Retreat, because, as the attorney for the State acknowledged to the court, he was looking for adverse information to prove his case for termination.6 Mother opposed the motion, and the court denied it. The court noted that the State did not allege that an emergency existed, that A.G. was in *22imminent harm, or that mother had engaged in any assaultive or threatening behavior. The court concluded that the intrusion into mother’s privacy and the chilling effect a release would have on her engagement in treatment outweighed the State’s need for the information.
¶ 36. The family court also denied SRS’s second motion to terminate mother’s rights. The court found that mother was living in housing that was suitable for A.G., that she was gainfully employed, that her mental health issues and alcohol issues appeared to be under control, and that there was no evidence of alcohol in her home. Those findings all have ample support in the evidence. The court did not find a substantial or material change in circumstances that would permit modifying A.G.’s case plan goal from reunification to termination of mother’s residual parental rights.
¶ 37. At the status conference following that order, the overriding theme was the court’s desire to keep A.G. in her present community. The court was aware that mother had moved to a new location to be safer from father and that she had employment and appropriate housing in that location. But the court made clear that it wanted mother to move back to A.G.’s community. It explained that “the fastest way to having a reuniting of this mother and daughter is for... the mother and daughter to live in the same community and that community is here.” The court further explained that even if the child’s current foster parents decided to move to mother’s location, it would still be “wary of making that kind of change.” SRS took the court’s position and incorporated it into its permanency plan. The new plan identified long-term foster care, rather than reunification with mother, as the permanent goal for A.G. The plan required mother to move back to the community in which A.G. was living and gave no consideration to moving the case to the SRS office in mother’s new community.7
*23¶ 38. At the hearing on the new permanency plan, the court reminded the parties that it wanted A.G. to remain in her current placement and in the same community in which she had been living. The court explained:
One of the conditions I had, I did not see that it would be in the child’s best interests to move her from [the town she lives in]. I thought that there had to be stability. And moving the child to [the town that mother lives in] to strange surroundings, new school, after what she has been through with two termination of parental rights hearings and all of the indecision on the part of the child’s life that goes along with that, I thought it would be unwise to move her to [mother’s community].
Now, what I had hoped is that we could develop a reunification plan that would include living here in [A.G.’s hometown]. Apparently, that has not materialized. There has been no effort to achieve that.
... I said before in November that I was not going to remove the child from [her current town]. I have not changed my mind____And as far as I’m concerned, unless and until the Supreme Court tells me differently, that’s going to be the law of this case and that’s going to be a permanent decision. I am not now or in the future going to remove this .child from [the place she lives now]. And when I say the future, I mean at least until the child is of high school age.
In other words, the court determined it was better for A.G. to stay in foster care than to continue reunification efforts if mother would not move closer to A.G. Although the court adopted portions of SRS’s permanency plan for A.G., it rejected the plan’s provisions for parent-child contact so long as mother was not living in the same town as her daughter.
¶ 39. In its order following the permanency hearing, the family court found that circumstances had changed since October 2003 because mother would not move back to the community in which she had been living and working since 2002, because mother would not sign releases so that SRS could gather information about her, and because of the Christmas 2003 debacle that left A.G. frightened and distraught. This Court’s opinion upholds the change-of-circumstances determination by *24describing mother’s actions as going “well beyond the failure to meet expectations we routinely find is sufficient to demonstrate changed circumstances.” I disagree with that conclusion because it is not supported by the law or by the record.
¶ 40. Before the family court may consider a request to modify the disposition of a child found in need of care or supervision, it must find a change of circumstances. In re A.W., 167 Vt. 601, 603, 708 A.2d 910, 913 (1998) (mem.). The change must be both material and substantial. In re Certain Neglected Children, 134 Vt. 74, 76, 349 A.2d 228, 229 (1975). As the Court’s opinion indicates, stagnation in the parent’s work towards reunification is often the substantial and material change of circumstances warranting a modified disposition. See, e.g., In re A.W., 167 Vt. at 603, 708 A.2d at 913 (upholding juvenile court’s finding that a material and substantial change of circumstances occurred as a result of mother’s stagnation). In those cases, the parent’s stagnation was material and substantial because it related directly to the causes for state intervention.
¶ 41. The Court’s opinion in this case departs from the precedents on stagnation and treats the court-approved case plan like a checklist that mother must satisfy to withstand a finding of changed circumstances. In In re D.M., this Court rejected the notion that a case plan is a mere checklist that a parent must satisfy to regain custody of her child. 2004 VT 41, ¶ 7, 176 Vt. 639, 852 A.2d 588 (mem.). In that case, the mother argued that circumstances beyond her control prevented her from completing all of the case plan requirements. The Court reasoned:
The key question for the court when considering whether stagnation has occurred is whether the parent has made progress in ameliorating the conditions that led to state intervention. The SRS case plan is not intended to be a mere checklist the parent must satisfy to ensure the automatic return of the children to the parent’s care, however. As this case demonstrates, even if a parent participates in every program set forth in SRS’s plan, the main concern must always be whether the individual parent has demonstrated the improvement contemplated at the time the children were removed from the parent’s care. In this case, the court applauded mother’s efforts and cooperation with SRS and others enlisted to help her regain custody of T.P. and D.M. It found that despite those efforts mother did not demonstrate the improvement expected of her and, thus, it found that circumstances have stagnated.
*25Id. In this case, SRS indicated as far back as 2002 that mother could resume parenting A.G. as soon as she obtained appropriate housing, which she did. There was no evidence presented to the court that mother’s drinking problem had reemerged or that she was engaging in relationships with abusive men. Although the Court’s opinion characterizes mother’s behavior during the Christmas 2003 holiday as raising doubts about her mental health status, that visit was the only bad visit between mother and A.G. in all of the years the child has been in custody. The record shows virtual unanimity among the proceeding’s participants that A.G. and mother have demonstrated a close, loving, and appropriate relationship throughout this ordeal. It is telling that, notwithstanding the damage caused by the agency’s violation of the family court’s protective order on visitation, A.G. and mother’s positive relationship endured until mother mistreated A.G. over the 2003 holiday. Under these facts, the December 2003 visit, the only bad visit in four years, does not demonstrate the type of stagnation that this Court described in In re D.M..
¶ 42. Nor does mother’s lack of cooperation in signing releases so that SRS can verify her circumstances amount to a substantial and material change of circumstances in light of the court’s findings. First, the court made findings on the very matters that SRS insisted it still wanted to verify. The court found that mother was sober, gainfully employed, and appeared mentally stable and healthy. SRS had already approved mother’s housing, which again was the only outstanding issue that needed resolution before reunification could occur in 2002. Those findings are all well supported by the evidence. Although the court also found, based on the forensic evaluation, that mother would benefit from further counseling, SRS apparently considered mother rehabilitated and stable enough to allow A.G. to spend overnight visits with mother in her home. The court’s findings indicate that mother had resolved the major issues that caused state intervention in the first place. That does not amount to stagnation.
¶ 43. Second, mother had been refusing to release confidential information to SRS since the beginning of this case. I recognize that mother was ordered to do so, but that was true at the time of the first termination hearing as well and did not appear to trouble the family court. In its August 2001 order, which the court adopted and incorporated into its October 2003 decision, the court rejected SRS’s position that mother’s refusal to release information about her treatment meant that she was uncooperative and unlikely to satisfy the goals of the case plan. Recognizing that SRS’s position amounted to form over *26substance, the family court found that mother’s decisions allowed her to constructively address the issues that SRS wanted her to resolve, and that mother had done a reasonable job in making progress towards resolving them. Had SRS presented any evidence that mother had resumed drinking, had returned to partnering with an abuser, had been unable to care for herself independently, or had shown signs of persistent deteriorating mental health, I would agree that a material and substantial change of circumstances had occurred. SRS presented no such evidence because it had none, and the court’s findings reflect that fact. It is significant that the family court refused to make mother release information about her treatment at Brattleboro Retreat when the State moved for an order compelling her to do so. Thus, while mother was directed to sign releases so that SRS could verify her circumstances, the record is inconsistent, at best, about how important it was for mother to sign those releases to regain custody of A.G.
¶ 44. The family court’s order placing A.G. in long-term foster care is similarly unsupportable. Mother argues that leaving A.G. in foster care for the foreseeable future fails to fulfill the permanency need the court found was essential to meet the child’s best interests. I agree. A.G. has twice suffered the uncertainty inherent in termination proceedings, and the court found that she must know soon where she will be living and with whom on a long-term basis. The court wanted A.G. to remain in her present location and with the foster family that has cared for her during most of her time in custody.8 It is well established that so long as SRS is the child’s legal guardian, SRS is the sole decisionmaker on where and with whom the child will live. See 33 V.S.A. § 5502(a)(10) (providing that legal custodian has the right to physical possession of the minor child and the right to decide with whom and where the minor will live). The family court has no authority to direct SRS to place a child in state custody into any particular home or community. In re J.D., 165 Vt. 440, 444, 685 A.2d 1095, 1099 (1996); In re G.F., 142 Vt. 273, 279, 455 A.2d 805, 808 (1982). Nor may the court modify disposition solely on grounds that the legal custodian might move the child to a different location for whatever reason, including to meet the goal of reunification. See In re J.S., 153 Vt. 365, 372, 571 A.2d 658, 662 (1989) (holding that a change in child’s placement alone is not sufficient to warrant a change in disposition). That is essentially what has *27happened here. Fearing reunification in mother’s new locale, the court modified the case plan goal to long-term foster care, at least until mother moved geographically closer to A.G.
¶ 45. The fact that the legal custodian may change the foster placement renders long-term foster care in SRS custody the least preferred disposition alternative, particularly when permanency is the paramount concern. In re A.S., 171 Vt. 369, 372, 764 A.2d 1188, 1191 (2000). The court’s January 2004 order does not prevent SRS from moving A.G. to a different community or to another foster home. In re G.F., 142 Vt. at 281, 455 A.2d at 809. The fact that SRS removed A.G. from her community and hid her from mother and others during the spring and summer of 2002 demonstrates the power the agency has to change A.G.’s placement at will. As much as the court would like the child to remain in her present school and community to avoid additional disruption in her life, ordering A.G. into long-term foster care with legal custody in SRS does not ensure that goal. The family court’s order, therefore, fails its essential purpose by leaving A.G. in the legal custody of an institution that has complete discretion over the child’s living arrangements.
¶46. Moreover, the family court’s order cannot prevent another termination of parental rights proceeding from being filed by the child’s attorney or SRS. The court’s findings, which the record supports, leave no doubt that another termination proceeding would further aggravate A.G.’s present uncertainty about her future. The majority acknowledges that A.G.’s attorney was contemplating such a filing because, as the attorney argued to the family court, long-term foster care would not accomplish the permanency that A.G. needs so desperately.
¶ 47. The court’s disposition order also fails to comply with 33 V.S.A. § 5531(d) and is suspect under federal requirements governing the state’s receipt of federal funds to support foster care. As the least desirable permanency option, long-term foster care may be ordered pursuant to § 5531(d) only if the family court first finds “a compelling reason that it is not in the child’s best interests to return home, to have residual parental rights terminated and be released for adoption or placed with a fit and willing relative or legal guardian.” 33 V.S.A. § 5531(d)(4). The Legislature adopted this language to comply with the federal Adoption and Safe Families Act (ASFA). Pub. L. No. 105-89, 111 Stat. 2115 (1997) (codified at 42 U.S.C. §§ 671-679); H. 703 Statement of Purpose, 1997-1998 Gen. Assem., Bien. Sess. (Vt. 1998). ASFA’s primary purpose is to assure the safety of abused and ne*28glected children and to eliminate “the problem of foster care drift.” In re Stuart S., 127 Cal. Rptr. 2d 856, 858 (Ct. App. 2002); accord Ex parte W.T.M., 851 So. 2d 55, 59 (Ala. Civ. App. 2002); see generally, D. Herring, The Adoption and Safe Families Act — Hope and Its Subversion, 34 Fam. L.Q. 329 (2000) (explaining the goals of ASFA to improve the chances of a child’s permanent placement rather than to remain in foster-care drift). When considering the permanency plan for an abused and neglected child that receives federal foster care support, ASFA requires the state’s child protection agency to document the compelling reason that long-term foster care is preferable to the other more permanent options of: adoption (following the termination of parental rights); returning the child to her parents; placing the child with a fit and willing relative; or giving legal guardianship over the child to an individual willing to assume that role. 42 U.S.C. § 675(5)(C); Ct. Appointed Special Advocate v. Dep’t of Servs. for Children, Youth & Families, 834 A.2d 63, 66 (Del. 2003); see also 45 C.F.R. § 1356.21(h)(3) (“If the State concludes, after considering reunification, adoption, legal guardianship, or permanent placement with a fit and willing relative, that the most appropriate permanency plan for the child is placement in another planned permanent living arrangement, the State must document to the court the compelling reason for the alternate plan.”).
¶ 48. The Court’s opinion concludes that long-term foster care was the only option available to the family court under the circumstances of this case, and, therefore, the court complied with the terms of § 5531(d). Nothing in the record or in SRS’s case plan demonstrates, however, that either the agency or the family court considered all of the permanency options, including legal'guardianship, before deciding that long-term foster care was best for A.G. Moreover, neither the case plan nor the court’s findings or conclusions reflect a compelling reason to abandon the plan for reunification. The order contains a reason, but not a compelling one as contemplated by both state and federal law.
¶ 49. The family court’s main concern was keeping A.G. in her present community in the care of the foster family with whom she has lived since 2000. The court announced that position in the November 2003 status conference before SRS had even prepared a new case plan. The case plan SRS developed after that status conference fails to address in any meaningful way why the other statutory disposition options were less favorable to achieve permanency for A.G. The record is silent on what kind of harm, if any, might result if A.G. were integrated into mother’s community to facilitate reunification. The *29record is also silent on why legal guardianship -with A.G.’s present foster family or with another qualified individual was not possible. Notwithstanding federal law mandating that a child’s case plan include a compelling reason for rejecting legal guardianship, the plan SRS presented to the court in January 2004 contains no such discussion. In sum, the record does not support this Court’s conclusion that the family court complied with § 5531(d) by considering and rejecting legal guardianship and other options as the appropriate permanency plan for A.G.
¶ 50.1 would, therefore, reverse the family court’s decision regarding mother and send the case back for a new disposition hearing. I am authorized to state that Justice Johnson joins in this dissent.

 The court pressed the caseworker on this point during the hearing:
THE COURT: So that’s the final issue is the housing at this point?
CASEWORKER: It’s really that. And I feel that without access to the information that I usually have for families, it would be very helpful to get Dr. Bart’s information who has been wonderful in other cases helping me to support the family.
THE COURT: But you’re not looking at Dr. Bart’s evaluation as necessarily having to be completed before [A.G.] could be returned to [mother] right? You’re ready to do that now if she had housing, regardless of what’s in the evaluation?
CASEWORKER: Yes, sir.


 As the majority explains) father has a long history of violent and controlling behavior directed primarily at women. His threatening behavior in this case was egregious and included a death threat against A.G.’s caseworker. The caseworker developed acute stress disorder and was unable to work as of June 2008. Although she provided some testimony in the second termination proceeding, her mental health status rendered her unable to testify or be present during the remainder of the proceedings.


 The exchange between the eourt and the state’s attorney reveals how the State viewed its responsibilities in the case. Counsel explained that in its August 2001 order denying the first TPR petition the court had concluded “that SRS didn’t have sufficient evidence of mental health problems for the mother.” A complete reading of the order does not bear out that characterization of the court’s findings and conclusions in 2001. In the August 2001 order, the court found that mother
has not had a recent mental health status examination, but no evidence was presented that indicated current mental health problems as an interference with her ability to pursue normal life activities____While she probably does need continued support of some kinds, the type that is advisable at this point has not been identified. The State neither sought a mental health.status evaluation ... nor presented qualified expert testimony that she has present untreated mental health problems that interfere with her ability to resume parenting within a reasonable period of time.
In short, she has somehow managed to address constructively, on her own, the issues that the SRS Case Plan and the DOC Probation Order were trying to help her address: alcohol abuse, mental health, and relationships with abusive men.
Those findings do not suggest that the court was looking for additional evidence upon which it could find that mother’s mental health presented a problem to reunification or that it would have terminated mother’s rights if the State had presented an expert witness on mother’s mental health status. Rather, the above-quoted language implies that the court was not persuaded by SRS’s theory that mother’s mental health problems were so bad that severing A.G.’s ties with mother was in the child’s best interests.


 SRS’s apparent refusal to consider transferring the case to mother’s new community appears inconsistent with federal regulations governing the state’s receipt of foster care funding. The regulations require SRS to explain how its plan will provide a safe and permanent home for the child “in close proximity to the home of the parent(s)” when reunification is the case plan goal. 45 C.F.R. § 1356.21(g)(3) (2003). Mother made it known that she was settled into her new location as early as the spring of 2002 when SRS approved her home as suitable for AG. The record contains no me'aningful explanation for SRS’s decision to keep A.G. in the community she was living in. There may have been good reason not to transfer the ca^e, but SRS’s case plans do not provide one as federal law requires to maintain foster care funding for A.G.


 A.G. was cared for by a different family in a different town during the five months that SRS kept her hidden from both mother and father.